Citation Nr: 1044772	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had Reserve service from October 1952 to February 
1956, and active service from February 1956 to January 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the 
Board at his local RO.  The hearing was scheduled for May 19, 
2009 at the Los Angeles RO; however, he failed to report for the 
hearing, and no request for postponement was received prior to 
the hearing date.  

Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a 
scheduled hearing and no request for postponement is received, 
the claim is processed as though the request for hearing had been 
withdrawn.  Therefore, this case will be processed as though the 
request for a hearing was withdrawn, and the Board can now 
proceed to appellate review.  See 38 C.F.R. § 20.702(d). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Neither hearing loss nor tinnitus were shown in service or for 
many years thereafter; a medical nexus between hearing loss or 
tinnitus and service has not been shown.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 [one or other, or both only if appropriate] (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Even if disabling hearing loss is not demonstrated at separation, 
a veteran may establish service connection for a current hearing 
disability by submitting evidence that a current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

The Veteran contends that bilateral hearing loss and tinnitus are 
related to active service.  Specifically, in his September 2006 
Notice of Disagreement, he averred that the episode of German 
measles, for which he was treated while on active duty, in 1955 
contributed to his hearing loss.  

Additionally, he believed that his hearing loss and tinnitus 
could have been caused by weapons training during service.  His 
Military Occupational Specialty (MOS) is listed as construction 
laborer/draftsman.  

Even assuming that the Veteran was exposed to noise on active 
duty, this alone cannot serve as a basis for a grant of service 
connection.  Rather, the evidence must show that he has current 
hearing loss, consistent with VA regulations, which is a result 
of such in-service exposure.  The Board will analyze the evidence 
below.
 
The Veteran's October 1952 Reserve enlistment examination report 
is negative for any manifestation of hearing loss and whispered 
voice test was reported as 15/15.  In February 1955, he was 
treated for rubella; however, no complaints or manifestations of 
hearing problems were noted.  Indeed, one February 1955 note 
indicated that he had an uneventful convalescence and was free of 
all symptoms and signs of note.  

A September 1954 Reserve medical examination also showed 15/15 on 
a whispered voice test, and the Veteran checked "no" next to 
ear problems on the Report of Medical History.  Finally, 
whispered voice test was 15/15 at his January 1958 separation 
examination.  Thus, no hearing loss disability or tinnitus was 
documented during active service.

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of sensorineural hearing loss or 
tinnitus as organic diseases of the nervous system, either during 
service or within the Veteran's first post-service year.  

Thus, because the evidence fails to establish any clinical 
manifestations of hearing loss or tinnitus within the applicable 
one-year time period after service, the criteria for presumptive 
service connection on the basis of the chronic disease provisions 
of law are not satisfied.  

Following separation from service, the first documentation of 
hearing loss appears to be a March 2006 audiogram conducted by a 
private treatment provider.  The report can only be described as 
sketchy, at best.  

First, is not complete as the word "audiogram" is scratched 
through and the word "screening" handwritten in its place.  
Moreover, while there are graphic representations of decibels, 
the report is otherwise devoid of information, including speech 
discrimination scores, interpretation, or diagnosis.  

Further, the Veteran's name is typed in but his birthday is 
listed as December 31, 1899.  Although this could be interpreted 
as an obvious typographical error, besides the misstatement of 
the year, the month and year are not even close to his actual 
birthday.  Therefore, the Board finds the report to be of less 
probative value.

Notwithstanding the sketchiness and lack of information in the 
private report, the Board will assume for purposes of this 
decision that the Veteran has a current hearing loss disability.  
There is no documentation of post-service complaints of tinnitus.  
Even assuming a current diagnosis of hearing loss, medical 
documentation of hearing loss was not shown for nearly five 
decades after service separation.

The Board has also considered the Veteran's statements of hearing 
loss and tinnitus since service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
hearing loss and tinnitus have been continuous since service.  
After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that he did 
not experience continuous symptoms of hearing loss and tinnitus 
after service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

To this end, the Board finds that the Veteran's more recently-
reported history of continued symptoms of hearing loss and 
tinnitus since active service is inconsistent with the other lay 
and medical evidence of record.  Indeed, while he now asserts 
that his disorder began in service, in the more contemporaneous 
medical history he gave at the service separation examination, he 
denied any history or complaints of symptoms of ear problems.  
  
Specifically, the service separation examination report reflects 
that the Veteran was examined and the whispered voice test was 
normal at 15/15.  His in-service history of symptoms at the time 
of service separation is more contemporaneous to service, so is 
of more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

Additionally, the post-service medical evidence does not reflect 
complaints or treatment related to hearing loss or tinnitus for 
nearly five decades following active service.  The Board 
emphasizes the multi-year gap between discharge from active duty 
service (1958) and initial reported symptoms related to hearing 
loss in 2006 (nearly a 50-year gap).  See Maxson, 230 F.3d at 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

Further, the Veteran did not claim that symptoms of his disorder 
began in (or soon after) service until he filed his current VA 
disability compensation claim.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous more contemporaneous in-service histories.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his failure to report symptoms of hearing loss 
and tinnitus until he filed a disability claim.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  

The Veteran asserts that the RO denied the claims, in part, based 
upon a test which he considered unreliable, i.e., the whisper 
voice test.  However, the Veteran (nor his representative) have 
demonstrated the requisite medical training to render what 
amounts to a medical opinion.  

Furthermore, the Board relies not only on the separation 
examination, but also on the history provided by the Veteran, 
lack of documented complaints of any ear or hearing problems 
during active service, and gap in time between separation and the 
first documentation of hearing loss in finding that there is no 
nexus between current hearing loss and tinnitus and active 
service.  Thus, even accepting that the whispered voice test did 
not demonstrate hearing loss in the upper ranges, the weight of 
the competent evidence remains unfavorable. 

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss and tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  

With respect to the Dingess requirements, in the same April 2006 
letter, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran 
submitted an audiogram conducted by a private treatment provider.  
Further, although the RO requested the names of the Veteran's 
treatment providers and enclosed Authorization and Consent to 
Release Information forms for him to fill out in its April 2006 
letter, he signed and returned the forms but did not give the RO 
any provider information.  

Additionally, the Veteran was provided an opportunity to set 
forth his contentions during the scheduled hearing before a 
Veterans Law Judge in May 2009; however, as mentioned above, he 
failed to report for the hearing.  

The duty to assist a veteran in developing evidence is not always 
a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  A veteran must cooperate when he is asked for 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he 
denies VA evidence which might have helped establish his claim.

Moreover, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of any manifestations of 
the disorders on appeal, the absence of identified symptomatology 
for many years after separation, and no competent evidence of a 
nexus between service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Further, his statements as to continuity of symptomatology are 
found to lack credibility given the lack of any complaints of 
hearing loss or tinnitus for nearly five decades after service.  
In addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  As such, remand 
for a VA examination is not warranted.  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


